PER CURIAM.
Colin Buckley appeals an order of the circuit court which granted appellee Be-lott’s request for an injunction against dating violence. Buckley previously moved for reversal for a new hearing because the final hearing was recorded but no transcript could be prepared from the defective recording. That request was denied because appellant had not first attempted to obtain a statement of evidence in accordance with Florida Rule of Appellate Procedure 9.200(b)(4) to serve as a substitute for the transcript. Appellant now again moves for reversal, showing that the Rule 9.200(b)(4) statement was not approved, apparently because the judge had no recollection of the hearing.
Appellee has not responded to this court’s order which directed her to show cause why appellant’s motion for new trial should not be granted. Accordingly, we reverse the order on appeal and remand for a hearing de novo. Van Scoyoc v. York, 173 So.2d 483 (Fla. 2d DCA 1965).
Appellant’s motion to supplement the record is denied as moot.
REVERSED; MOTION TO SUPPLEMENT THE RECORD DENIED.
WEBSTER, PADOVANO and LEWIS, JJ., concur.